Title: To Benjamin Franklin from Dumas, 3[–13] April 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
3[–13]e. Avril 1779
Les Etats d’Hollande se sont séparés, pour se rassembler dans 15 jours ou 3 semaines. Il ne se passa rien mercredi, qu’une espece de protestation des quatre Nobles dévoués au St——: dernier soupir, qui ne fait que confirmer la défaite; car 1º. il n’étoit plus temps de protester, il falloit le faire au moment que la résolution passa; & 2º. le partage rend la démarche nulle; on ne peut protester à demi voix.
13e.
L’article ci-dessus ne valant pas la peine d’être envoyé seul, j’ai attendu de pouvoir vous marquer quelque chose de plus. Je sais depuis samedi, de très bonne part, que Sir J. Y. a présenté un Mémoire ici, dans lequel sa Cour déclare à la rep. que malgré les Convois elle fera saisir les Navires chargés de bois de construction. Comme cette menace vaut une déclaration de guerre, je ne doute pas qu’elle ne soit concertée avec certains personnages ici, pour que ceux-ci aient un prétexte de ne pas accorder de convoi.
J’ai vu ici Mr. De N——. Je vous réitere, Monsieur, que j’ai lieu de croire qu’il réussira dans ce que vous savez, pourvu que l’on ne s’impatiente pas & qu’on ne le presse pas. Ce qui est certain, c’est qu’il opere avec le secret requis, & de maniere à ne point commettre indiscretement & prostituer, comme on a fait, le crédit de l’Amérique. Une des causes qui pourront retarder encore quelque temps l’affaire, c’est l’Emprunt considérable que fait actuellement l’Impe. Reine.
Je suis, Monsieur, avec mon respectueux attachement connu, Votre très-humble & très obéissant serviteur,
D


P.S. S’il est vrai, comme le dit le Courier du Bas-Rhin, que la France veut faire stipuler au congrès de Tesschen, par un article séparé des Traités, que les Puissances Allemandes reconnoissent l’indépendance de l’Am—— unie, & que ces Puissances n’ont pas montré d’eloignement à cela; Mr. Lee pourroit avoir bientôt de la besogne dans son département: mais je crois toujours, qu’il ne faut hazarder une démarche de ce côtélà, que de concert avec le Ministere de France. Autrement on risque de perdre beaucoup de peine & d’argent pour un éclat vain & nuisible.
J’ai tiré le 10 de ce mois, à l’ordre de Mrs. J. De Neufville & Fils, une Lettre de change sur vous, Monsieur, de £2700 tournois, montant de 112½ Louis d’or, que vous m’allouez selon votre Lettre du 12 Mars dernier & selon nos anciennes conventions de 6 en 6 mois; Ceci étant pour les premiers 6 mois de cette année 1779.
Passy à Son Exc. Mr. Franklin

 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plenipe. des Etats-Unis / de l’Amerique / à Passy./.
Notation: Dumas April 3d. 1779
